REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1, 2, and 4-11 are allowed.

Terminal Disclaimer
The terminal disclaimers filed on 07 March 2022 and 14 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10,723,108 and 11,123,953 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowability:
The base claim is claim 1.
The present claims are deemed allowable over the prior art references since the references do not disclose or render obvious a multilayer blown film with a cling layer and release layer having the claimed layer and properties in which the ethylene/alpha-olefin elastomer is not an olefin block copolymer.  The Examiner notes that while the specification does not expressly state that the ethylene/alpha olefin elastomer is not an olefin block copolymer, paragraph [0018] notes that “In some embodiments, the ethylene/alpha-olefin elastomer can include one or more block copolymers.” and that the examples described beginning at p. 22 do not utilize olefin block copolymers as the ethylene/alpha olefin elastomer component.  This provides support for the claimed limitation in which the ethylene/alpha-olefin elastomer is not an olefin block copolymer.
While Batra (U.S. Pub. 2011/0311792) discloses a cling film having the requisite layers and includes an ethylene/alpha-olefin elastomer, the elastomer of Batra is specified to be an olefin block copolymer.  Such a component is excluded from the present claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 2, and 4-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759